Citation Nr: 1817205	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for paraspinous muscle strain in the lumbar spine region (lumbar spine disability).

2.  Entitlement to a disability rating greater than 20 percent for recurrent left shoulder dislocation (left shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Chicago, Illinois, Regional Office (RO) which granted increased disability ratings of 20 percent for the service-connected lumbar spine paraspinous muscle strain and recurrent left shoulder dislocation from February 6, 2009, the date of claim.

The Veteran appealed the level of the disability ratings to, which were both denied by the Board in a January 2016 decision.  The Veteran then appealed the Board's January 2016 denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court approved a Joint Motion for Remand filed by both parties to the case, vacated the Board's January 2016 decision and remanded the issues to the Board for further consideration.

In April 2017, the Board remanded the claims for VA examination and so that the AOJ could adjudicate a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The Board also ordered the AOJ to associate any outstanding VA treatment records with the claims file, which was accomplished on remand.  The Board is not satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will remand the claims for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With respect to the Veteran's increased rating claims for the back and left shoulder, the Joint Motion for Remand specifically noted that the examination should address whether pain could significantly limit functional ability during flare-ups or with repeated use and emphasized that those determinations should be portrayed in terms of the degree of additional range of motion loss.  See DeLuca.  The Court further cited to Mitchell and noted that an examination report that does not render such a finding is inadequate as it does not allow to Board to ensure that the disabling effects of pain are properly considered when evaluated in any functional loss.  In light of this, the JMR noted that although the Board considered the Veteran's personal estimates in additional percentage reduction, the Board did not address if the examiner was obligated to provide a medical opinion as to the specific functional impairment.  In April 2017, the Board remanded the claims in accordance with the JMR and directed that range of motion findings be provided and also indicated the examiner should provide information regarding functional impairment during flare-ups affecting the back and shoulder.

In May 2017, the Veteran underwent VA examinations for both the back disability and left shoulder disabilities which were both conducted by the same VA examiner.  Here, for both examinations, the VA examiner simply indicated that the Veteran was "not being examined during flare-up" and provided no further assessment of either the back or the shoulder during a flare-up, including any estimation of functional loss.  Regarding his back, the Veteran indicated that during a flare-up he his back would lock up and he could not fish or play with his grandkids.  For the left shoulder, the Veteran reported that during a flare-up he "could not do anything due to numbness and pain" and that he could not do any lifting or reaching without going slow or using his right arm.  No further information concerning the severity, frequency, duration or precipitating or alleviating factors during flare-ups was provided.  Additionally, during both examinations the Veteran was not able to perform repetitive motion testing.  The examiner declined to provide any functional loss after repetitive use in terms of range of motion as the Veteran was "not being examined immediately after repetitive use over time." 

More recently, in Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017), the Court clarified that the "critical question in assessing an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  This requires obtaining information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment of flares from the Veterans themselves.  The Court further noted that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

Accordingly, in light of the above, the AOJ should obtain new VA examinations including assessments of any functional loss during flare ups, or upon repetitive motion.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The October 2016 JMR indicated that a claim for TDIU should be developed.  The claim for entitlement to a TDIU is inextricably intertwined with the issue of entitlement to increased ratings for the back and left shoulder, which are being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA records with the electronic claims file.

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3.  Send the Veteran a VA Form 21-8940 and request that he complete it with exact dates for all periods of employment.  He should also be advised that he may submit other evidence, such as statements from previous employers or her Social Security earnings record, in support of the TDIU claim.

4.  After all available records have been associated with the claims file the Veteran should be scheduled for a VA examination to determine the current nature and severity of the service-connected back disability.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

	The examiner should describe the nature and severity of all manifestations of the Veteran's back disability. In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

	With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  If the examiner is unable to estimate functional loss in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

	Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected back disability.

5.  The Veteran should be scheduled for a VA examination so as to determine the current nature and severity of the Veteran's service-connected left shoulder disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

	The examiner should describe the nature and severity of all manifestations of the Veteran's left shoulder disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

	With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  If the examiner is unable to estimate functional loss in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

	Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left shoulder disabilities have upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left shoulder disabilities.

6.  Thereafter, and after any further development deemed necessary, adjudicate the issue of entitlement to a TDIU and readjudicate the remaining issues on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




